Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gilbert Coleman Shepherd appeals the district court’s order denying his motion for early termination of supervised release pursuant to 18 U.S.C. § 3583(e)(1) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Shepherd, No. 3:09-cr-00022-GMG-DJJ-1 (ND.W.Va. Feb. 13, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.